DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
As to claim 3, a space should appear between both instances of the term “mode(IPv4/IPv6/Dual-stack)” for grammatical reasons. In other words, the phrase should read “mode (IPv4/IPv6/Dual-stack).”

As to claim 11, a space should appear between the term “mode(IPv4/IPv6/Dual-stack)” for grammatical reasons. In other words, the phrase should read “mode (IPv4/IPv6/Dual-stack).”

As to claim 11, a space should appear between the term “type(IPv4/IPv6)” for grammatical reasons. In other words, the phrase should read “type (IPv4/IPv6).”

As to claim 14, the phrase “the 1st" should be “the first” for consistency with the use of the phrase “the first” elsewhere in the claim(s).

As to claim 18, a space should appear between the term “mode(IPv4/IPv6/Dual-stack)” for grammatical reasons. In other words, the phrase should read “mode (IPv4/IPv6/Dual-stack).”

As to claim 18, a space should appear between the term “type(IPv4/IPv6)” for grammatical reasons. In other words, the phrase should read “type (IPv4/IPv6).”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 2-8, 11-15, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As to claim 2, it is unclear if the phrase “informs the DNS server of a changed IP address” is intended to mean the “network device of claim 1” performs the informing or if the “GRE DNS agent” performs the informing. If it is the latter, the phrase would appear to be grammatically incorrect and would be better phrased as “and to inform the DNS server of a changed IP address.”

As to claim 3, the phrase “the eRouter/eCM mode” lacks antecedent basis. The term “mode” is not used previously in claims 1-3. Therefore, the examiner is unclear what the phrase “the eRouter/eCM mode” refers to.

As to claim 4, the examiner is unclear on the meaning of the phrases “A record query” and “AAAA record query.” The specification and the drawings do not define these phrases. The examiner is unclear if they are merely meant to be generic labels for two generic queries.

As to claim 5, the examiner is unclear on the meaning of the phrases “a first processor providing the eRouter physical interface” and “a second processor providing the eCM physical interface.” The examiner is unclear if the Applicant means the processor executes processes for the physical interfaces (e.g., couples to a physical interface) or if each processor literally contains a physical interface as part of its structure.

As to claim 6, the phrases “the first resolved IPv4 address” and “the first resolved IPv6 address” lack antecedent basis. Furthermore, the examiner is unclear on the meaning of the phrase “for preference.” The examiner is also unclear on the meaning of the phrase “when without IPv6 address.” The examiner believes the limitation may be intended to claim attempting to use an IPv6 address and, if one is not available, using an IPv4 address as a backup option.

As to claim 7, the phrases “the current connected GRE remote endpoint,” “the previous resolved IP address list,” and “the TTL expired” lack antecedent basis. Furthermore, the examiner is unclear on the meaning of the phrase “the TTL expired (SRV or A/4A records).” The term “A/4A” is not defined. Furthermore, it is unclear how the language in the parentheses relates to the phrase “the TTL expired.”

As to claim 8, the phrase “the GRE DNS refresh” is singular but is applied in relation to “are performed separately” (plural). The examiner is unclear if the Applicant is referring to a singular GRE DNS refresh or intends to state a first GRE DNS refresh is applied to SRV and a second GRE DNS refresh is applied to A/4A.

As to claim 11, the phrases “the eRouter/eCM mode” and “the DNS name server type” lack antecedent basis. The term “mode” is not used previously in the parent claim(s). Therefore, the examiner is unclear what the phrase “the eRouter/eCM mode” refers to.

As to claim 12, the examiner is unclear on the meaning of the phrases “A record query” and “AAAA record query.” The specification and the drawings do not define these phrases. The examiner is unclear if they are merely meant to be generic labels for two generic queries.

As to claim 13, the examiner is unclear on the meaning of the phrases “a first processor to provide the eRouter physical interface” and “a second processor to provide the eCM physical interface.” The examiner is unclear if the Applicant means the processor executes processes for the physical interfaces (e.g., couples to a physical interface) or if each processor literally contains a physical interface as part of its structure.

As to claim 14, the phrases “the 1st resolved IPv4 address” and “the 1st resolved IPv6 address” lack antecedent basis. Furthermore, the examiner is unclear on the meaning of the phrase “for preference.” The examiner is also unclear on the meaning of the phrase “when without IPv6 address.” The examiner believes the limitation may be intended to claim attempting to use an IPv6 address and, if one is not available, using an IPv4 address as a backup option.

As to claim 15, the phrases “the current connected GRE remote endpoint,” “the previous resolved IP address list,” and “the TTL expired” lack antecedent basis. Furthermore, the examiner is unclear on the meaning of the phrase “the TTL expired (SRV or A/4A records).” The term “A/4A” is not defined. Furthermore, it is unclear how the language in the parentheses relates to the phrase “the TTL expired.”

As to claim 18, the phrases “the eRouter/eCM mode” and “the DNS name server type” lack antecedent basis. The term “mode” is not used previously in the parent claim(s). Therefore, the examiner is unclear what the phrase “the eRouter/eCM mode” refers to.

As to claim 19, the examiner is unclear on the meaning of the phrases “A record query” and “AAAA record query.” The specification and the drawings do not define these phrases. The examiner is unclear if they are merely meant to be generic labels for two generic queries.

As to claim 20, the phrases “the 1st resolved IPv4 address” and “the 1st resolved IPv6 address” lack antecedent basis. Furthermore, the examiner is unclear on the meaning of the phrase “for preference.” The examiner is also unclear on the meaning of the phrase “when without IPv6 address.” The examiner believes the limitation may be intended to claim attempting to use an IPv6 address and, if one is not available, using an IPv4 address as a backup option.

Allowable Subject Matter
Claims 1, 9, 10, 16, and 17 are allowed.

Claims 2-8, 11-15, and 18-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: the prior art fails to teach or reasonably suggest the invention as claimed. This is not a statement that any one limitation in a vacuum is allowable subject matter, but rather that the combination of the claim limitations as a whole are not obvious over the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. ZHUANG et al., United States Patent Application Publication .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Whipple whose telephone number is 571-270-1244. The examiner can normally be reached Mon-Fri: 9:00 AM to 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571-270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Brian Whipple/

Art Unit 2454
1/28/2022